Citation Nr: 1628194	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  09-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to February 1970.  He died in March 1997.  The appellant is his surviving spouse.

This matter comes before the Board of Veteran Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas. 

In June 2011, the appellant testified at a Board video-conference hearing.  A transcript of that hearing has been associated with his claims file.  
 
In October 2011, the Board remanded the claim for additional development.  In September 2012, the Board denied service connection for the cause of the Veteran's death, and the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued a Memorandum Decision that vacated the Board's September 2012 decision and remanded the issue to the Board for further action.  

The issue was again remanded for additional development in August 2015.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from April 1968 to April 1969 and is presumed to have been exposed to herbicide agents.

2.  At the time of the Veteran's death, service connection had been established for herniated nucleus pulposus with left sciatic neuropathy, rated 20 percent disabling.  

3.  The Veteran's death certificate lists the immediate cause of his death in March 1997 as respiratory failure; the underlying causes listed were congestive heart failure and cancer of the throat.  
4.  The Veteran was diagnosed as having cancer of the oral cavity; he did not have a respiratory cancer, i.e., cancer of the lung, bronchus, larynx, or trachea.

5.  Cancer of the oral cavity is not a VA-recognized disease for which service connection may be presumed on the basis of herbicide exposure. 

6.  Cancer of the oral cavity did not manifest in service or for many years thereafter; and has not been shown to be etiologically related to service by competent medical evidence.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

By letters dated in December 2010 and December 2011, the appellant was notified of the evidence not of record that was necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

In addition, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished). 

In this case, the appellant asserts that the Veteran's cancer, which was an underlying cause of his death, was related to Agent Orange exposure during service.  The RO notified the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death in the December 2010 letter, which explained how to establish entitlement to DIC benefits based on a service-connected disability established during the Veteran's lifetime and notified the appellant of such established disabilities.  The letter also explained how to establish DIC benefits for a disability that was not service-connected during the Veteran's lifetime.  Hence, the letter met all the Hupp requirements.  The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the letter notified the appellant as to the requirements for establishing an effective date, pursuant to Dingess/Hartman.  As to the timing of the notice, the claim was readjudicated in July 2012 and March 2016 Supplemental Statements of the Case, thereby curing any timing deficiency.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  Medical opinions were obtained in February 2012 and February 2016.  

As indicated above, this case was most recently remanded in August 2015 in order to obtain an additional medical opinion from a VA oncologist.  Thereafter, the requested opinion was received in February 2016.  Thus, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection for the Cause of the Veteran's Death

DIC is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2015). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2015). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2015).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain enumerated diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015). 

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 75 Fed. Reg. 81332-81335 (Dec. 10, 2010); see also 68 Fed. Reg. 27630 -27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The appellant asserts that the Veteran's cancer was related to Agent Orange exposure during active service.  The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) indicates that he served in Vietnam from April 1968 to April 1969.  Therefore, it is presumed that he was exposed to herbicide agents during that time period.  38 C.F.R. § 3.306(a)(6)(iii).  

The Veteran's death certificate reflects that the immediate cause of his death was respiratory failure, and that the underlying causes were congestive heart failure and cancer of the throat.  Specifically, it notes that the underlying cause of death was "cancer of the throat," and the appellant argues that this includes cancer of the larynx and/or trachea, which are included as respiratory cancers and listed as among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

The appellant does not allege, and the Veteran's service treatment records do not show, that cancer was diagnosed during service.  On his February 1970 discharge examination, his lungs and chest were normal.  He complained of shortness of breath and chest pain, but he denied ear, nose, and throat trouble.  He also denied having a chronic cough.  

In March 1970, the Veteran filed an original claim of service connection for a back disability.  A VA examination was conducted in July 1970.  The report of the examination reflects that there were no significant abnormalities of the head, face, neck, nose, sinuses, mouth, and throat.  The Veteran denied having a cough.  He reported having pain in his chest for two years; however, a chest X-ray was negative and no pathology was found.  

In a September 1970 rating decision, the RO granted service connection and assigned a 20 percent rating for herniated nucleus pulposus with left sciatic neuropathy.  The 20 percent disability rating remained in effect during the Veteran's lifetime.  Service connection had not been established for any other disability.

In March 1996, VA treatment records reflect that the Veteran presented with a one-month history of jaw pain and a lesion of the left floor of the mouth.  He said that he had noticed vague pain over the past several months, but that it had worsened over the past month.  It was noted that he had a one pack per day 30-year smoking history and had one or two drinks per week.  (In a November 1997 letter, the appellant indicated that the Veteran was an alcoholic).  He was diagnosed as having squamous cell carcinoma of the left floor of the mouth, staged as T4N2CMO.  On physical examination, the hypopharynx and larynx revealed no abnormality.  A computed tomography (CT) scan revealed adenopathy on each side of the submandibular region, staging him as "N2C."  Other treatment notes refer to the squamous cell cancer of the oropharynx and "cancer of the head and neck."  Chest X-rays showed lung bullous disease, noted to be associated with chronic obstructive pulmonary disease and emphysema.  An esophagram was performed to rule out pharyngeal lesion; the impression was "normal."

A report of the June 1996 VA examination for special month pension benefits notes that the Veteran had a "tumor of jaw that extends down into neck on left into lymph glands."  

The March 1997 death certificate indicates the immediate cause of the Veteran's death was respiratory failure.  The underlying causes listed were congestive heart failure and cancer of the throat.

In February 2012, Dr. T.H., an oncologist at the VA Medical Center (VAMC) in Houston, reviewed the Veteran's claims file and medical records.  She clarified that the Veteran's cancer was an "oral cavity cancer that did not involve the Veteran's lungs, bronchus, trachea, or larynx."  She stated that there was insufficient support in the medical literature for an association between oral cavity cancer and herbicide exposure.  She opined that "[t]his type of cancer is most commonly caused by exposure to tobacco and alcohol, and sometimes by human papilloma virus.  It is unlikely that this cancer is related to [the Veteran's] military service."

In February 2016, following an additional review of the Veteran's claims file, Dr. T.H. clarified that floor of the mouth cancer was considered cancer of the oral cavity, and not of the oropharynx.  The oropharynx had been described as non-contributory (normal) on physical examination .  Dr. T.H. concluded that the cancer did not involve the Veteran's oropharynx, lungs, bronchus, trachea, or larynx.

The Board acknowledges that the medical evidence had included general descriptions of the Veteran having throat cancer or cancer of the head and neck; however, more specific findings indicate that he had cancer of the oral cavity (floor of the mouth) and not of the oropharynx, lungs, bronchus, trachea, or larynx.  As such, he did not have a respiratory cancer as defined by 38 C.F.R. § 3.309(e).  Therefore, his cancer cannot be presumed to have been associated with herbicide exposure during active service.

The Board has also considered whether service connection might be established based on proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  The Board points out that cancer of the oral cavity was not diagnosed until March 1996-more than 26 years after the Veteran was discharged from service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  Moreover, the only medical opinion of record on the question of nexus weighs against the claim.  In February 2012, Dr. T.H. opined that this type of cancer is commonly caused by exposure to tobacco and alcohol and it was unlikely related to active service.  This opinion is supported by the fact that the Veteran had a history of smoking one pack per day for 30 years and was reportedly an alcoholic.  The appellant has not provided any competent medical evidence to rebut the opinions from Dr. T.H. that weigh against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In addition to the medical evidence, the Board has considered the appellant's contentions that the Veteran's cancer was etiologically related to herbicide exposure during active service.  To the extent that these assertions are being offered to either to establish a particular diagnosis or nexus with active service, such evidence must fail.  The Board finds that these determinations are complex medical matters beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The questions of diagnosis and etiology go beyond a simple and immediately observable cause-and-effect relationship, and, as such, she is not competent to render an opinion on diagnosis or etiology in this case. 

The Board would be remiss if it did not recognize the Veteran's outstanding service, and his service to his country is greatly appreciated.  VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, that doctrine is not applicable regarding the issue on appeal because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


